PER CURIAM.
Agustín Marquez appeals an order denying Ms motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
In his motion, Marquez challenged the assessment of victim injury points on Ms grnde-line scoresheet. Although the court held a hearing on the motion, it failed to address or resolve this issue. Based on the record before us, we are unable to accept the state’s contention that any error as to assessment of these points would be harmless because the court would have imposed the same sentence. See Diaz v. State, 667 So.2d 991 (Fla. 3d DCA 1996). Accordingly, we reverse and remand for a hearing addressing the propriety of the assessed victim injury points. See McClendon v. State, 679 So.2d 1255 (Fla. 1st DCA 1996).
Reversed and remanded.